     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 1 of 11. PageID #: 696




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )      CASE NO.: 1:18-CR-00735
                                                    )
                Plaintiff,                          )      JUDGE JOHN R. ADAMS
                                                    )
        v.                                          )
                                                    )
 MOHAMMAD H. MOHAMMAD,                              )      GOVERNMENT’S RESPONSE TO
                                                    )      DEFENDANT TO MOHAMMAD H.
                Defendant.                          )      MOHAMMAD’S SENTENCING
                                                    )      MEMORANDUM


       Now comes the United States of America, by and through its attorneys, Justin Herdman,

United States Attorney, and Carmen E. Henderson and Megan R. Miller, Assistant United States

Attorneys, and respectfully submits this Response to Defendant Mohammad H. Mohammad

(hereinafter, “Mohammad”) Sentencing Memorandum (Doc. # 44) setting forth the United

States’ position regarding the Sentencing for the Defendant. For the reasons set forth below and

those to be articulated at the sentencing hearing, the United States respectfully requests a

sentence of imprisonment within Mohammad’s sentencing range of 21 – 27 months and an order

of restitution in the amount of $498,189.

I.     FACTUAL BACKGROUND

       To support its sentencing position, the United States offers the following summary of the

Defendants’ conduct. The United States also refers the Court to the description included in the

PSR. (Doc. # 43 at ¶¶ 7-18).
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 2 of 11. PageID #: 697



           A. Food Stamp Fraud Investigation

       Defendant and his brother Omar Mohammad were partners of the Muhammad Brothers

Partners. Muhammad Brothers Partners was the purported parent company for Holyland

Imported Foods, Inc. (“Holyland”) with its principal place of business located at 11717 Lorain

Avenue, Cleveland, Ohio. Holyland is a specialized grocery store. In or around 2009, the United

States Department of Agriculture Office of Inspector General (“USDA OIG”) along with the

Ohio Department of Public Safety, Cleveland Police Department and a few other agencies

identified “problem businesses” that they believed were engaging in food stamp fraud. (Case 1:

16-CR-52, Sent. Tr., Doc. #87 at 38.) Holyland was identified as one of these problem

businesses because over the course of a few years, the Ohio Department of Public Safety had

collected several statements from individuals who admitted to exchanging food stamp benefits

for cash and other non-food items at Holyland. (Id.) Then, in or around 2010 or 2011, USDA

OIG began investigating two brothers who operated four convenience stores and a restaurant in

Cleveland, for allegations of food stamp fraud. (Id. at 39.) Through that investigation USDA

OIG learned that the brothers and their employees were permitted to use multiple food stamp

cards to purchase food at Holyland for their restaurant.

       Based on that information, USDA OIG directed multiple cooperating witnesses to

Holyland in an attempt to engage in fraudulent food stamp transactions. (Id. at 48). As part of

the investigation, four cooperating witnesses were provided with controlled food stamp cards and

audio and video recording devices. (Id. at 48-49). The cooperating witnesses were then sent into

Holyland to attempt to engage in unauthorized food stamp transactions. (Id.). The Defendant,

his brother, and their employees permitted the cooperating witnesses to engage in four types of

unauthorized food stamp transactions, including: (1) exchanging food stamps for non-food items




                                                 2
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 3 of 11. PageID #: 698



such as tobacco products; (2) allowing cooperating witnesses to purchase large quantities of food

with knowledge that it would be used in the witness’s restaurant; (3) allowing cooperating

witnesses to use multiple food stamp cards at one time; and (4) extending the cooperating

witnesses credit for food stamp benefits to be used on future purchases. (Id. at 65, See Ex. 9).

       As a result of the unauthorized transactions with the cooperating witnesses, USDA OIG

executed search warrants at Holyland and the Defendant’s residence on October 15, 2014. (Id. at

55). During the searches, the agents obtained four notebooks, which contained ledgers of credit

extended to customers at Holyland, including credit extended for food stamp benefits. (Id. at 55,

67). Additionally, at Defendant’s residence, the agents seized coffee bags of adding tapes with

Holyland cash register receipts, and supporting documentation noting the credit card and food

stamp sales attached. (Case 1:16-CR-52, Sent. Tr., Doc. #88 at 18-22).

           B. Tax Fraud Investigation

       Internal Revenue Service Criminal Investigations Special Agent Ellen Lacy (“SA Lacy”)

spoke to employees at Holyland and learned that all sales were entered into the cash register.

(Id. at 24). Therefore, SA Lacy determined that the cash register receipts should be an accurate

representation of the sales made in the store on each day. (Id.). SA Lacy seized cash register

receipts from 2009 through 2013. (Id.). However, she did not obtain enough cash register

receipts to document Holyland’s sales for 2009-2011. (Id.). SA Lacy received every single cash

register receipt for 2013 and the majority of the receipts from 2012. (Id.). SA Lacy added up the

cash register receipts from 2012 and 2013 and calculated Holyland’s total sales in those years.

(Id. at 28). SA Lacy compared the total sales amount she calculated from the register receipts to

the total sales reported on the Defendant and his brother’s tax returns and determined that the

defendant and his brother substantially underreported their income in 2012 and 2013. (Id. at 27).




                                                 3
      Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 4 of 11. PageID #: 699



       SA Lacy interviewed Defendant and his brother’s accountant, Abdullah Jordan

(“Jordan”). (Id. at 29). Jordan stated that Defendant provides him with the information to

complete the Muhammad Brothers Partners’ Form 1065 partnership tax return as well as

Defendant and his brother’s Form 1040 income tax returns. (Id.). Additionally, he stated that

Defendant told him that all of Holyland’s income is deposited into the business bank account and

that he was not aware of any income not deposited into the Holyland business bank account.

(Id.). Therefore, Jordan stated that he relies on the Holyland business bank account to calculate

the business’s income. (Id.). After calculating the Defendant and his brother’s share of the

unreported income, an IRS revenue agent calculated the tax due and owing based on the

unreported income. (Id. at 30-32).

II.    APPLICABLE LEGAL STANDARDS

       A well-established legal framework guides the Court’s sentencing determination. The

advisory Guidelines range serves as “the starting point and the initial benchmark.” Gall v.

United States, 552 U.S. 38, 49 (2007); see also United States v. Collington, 461 F.3d 805, 807

(6th Cir. 2006). The Guidelines thus remain an indispensable resource for assuring appropriate

and uniform punishment for federal criminal offenses. The Sentencing “Commission fills an

important institutional role: It has the capacity courts lack to ‘base its determination on

empirical data and national experience, guided by a professional staff with appropriate

expertise.’” Kimbrough v. United States, 552 U.S. 85, 109 (2007) (internal citation omitted).

After determining the appropriate Guidelines range, the Court then turns to the familiar factors

set forth in 18 U.S.C. § 3553(a).

A.     Sentencing Guidelines Computation

       1.      Defendant Omar Mohammad’s Guidelines Calculation


                                                  4
      Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 5 of 11. PageID #: 700



        The United States concurs with the Guidelines calculations set forth in the PSR. (Doc.

#43.) Mohammad’s base offense level is 18 because the tax loss is $498,189, which is more than

$250,000 and less than $550,000. (Id. at ¶ 24.) The government agrees that no specific offense

characteristics apply. Thus, Mohammad’s adjusted offense level is 18. (Id. at ¶ 29.) After a

three-level reduction for acceptance of responsibility, Mohammad’s total offense level is 15. (Id.

at ¶ 33.)

        Mohammad falls into Criminal History Category II. (Id. at ¶ 40.) Mohammad argues that

his criminal history category over-represents the seriousness of his criminal history and the

likelihood that he will commit other crimes. (Def.’s Sent. Memo., Doc. # 44 at 5.) In support of

his argument, Mohammad states that this case arose out of the same investigation as Case No.

16CR52. While this case might have arose out of the same investigation, Mohammad

specifically argued in Case No. 16CR52 that the conduct in this case was not relevant to his food

stamp fraud and money laundering conduct in that case. Therefore, as his previous convictions

represented separate non-relevant conduct, they should properly be considered in determining his

criminal history category.

        Furthermore, in addition to his previous convictions in Case No. 16CR52, Mohammad

was previously convicted of attempted trafficking in illegal food stamps in 2004. This previous

conviction was expunged from his record and therefore not counted in determining his criminal

history category. Therefore, contrary to Mohammad’s assertion, his criminal history appears to

under-represent the seriousness of his criminal history and the likelihood that he will commit

other crimes. If his expunged conviction were also scored, Mohammad would have four criminal

history points and be a Criminal History Category III. Thus, a Criminal History Category II is

appropriate in this case.



                                                 5
       Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 6 of 11. PageID #: 701



        The corresponding Guidelines range for Mohammad is thus 21 to 27 months. (Id. at ¶

61.)

B.      Application of § 3553(a) Factors

        1.     Nature and Circumstances of Offense

        The nature and circumstances of the offense counsel in favor of a sentence of

imprisonment within of the applicable guidelines range. Mohammad purposefully and

meticulously underreported Holyland’s gross receipts to decrease his taxable income. Despite

maintaining accurate and organized records of Holyland’s sales from 2009 through 2014 and

analyzing each receipt tape, Mohammad failed to provide these records to his tax preparer for

purposes of preparing Holyland’s partnership tax return, his joint income tax return, and his

brother’s income tax return. Rather, Mohammad falsely told his return prepare that all of

Holyland’s income was deposited into its business bank account. Mohammad had knowledge

that his tax return preparer relied on his false statement and prepared the tax returns solely based

on the deposits into the business bank account. Mohammad knew that he maintained cash from

sales not included in the account in addition to other sales that were not reflected in the business

bank account. Nevertheless, he verified his false tax returns and permitted them to be submitted

to the Internal Revenue Service.

        Mohammad’s conduct resulted not only in him filing a false joint income tax return, but

also resulted in his brother Omar Mohammad filing a false income tax return. Thus, the nature

and circumstances of the offense justify a sentence of imprisonment within the Guidelines.




                                                  6
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 7 of 11. PageID #: 702



       2.      History and Characteristics of the Defendant

       As a result of the food stamp fraud investigation discussed above, Mohammad was

previously convicted of one count of conspiracy to commit food stamp fraud, in violation of 18

U.S.C. 371, one count food stamp fraud, in violation of 7 U.S.C. 2024(b), one count unlawful

redemption of food stamps, in violation of 7 U.S.C. 2024(c), and three counts of money

laundering, in violation of 18 U.S.C. 1957 in case number 16CR52. Mohammad argues that

prior to the food stamp fraud investigation that lead to this case he had “minimal interaction with

the criminal justice system.” (Doc. #44 at 8.) Mohammad’s assertion is false. Mohammad’s

prior food stamp fraud convictions in case number 16CR52 were not the first time Mohammad

engaged in food stamp fraud.

       In addition to those convictions, Mohammad was convicted of attempted trafficking in

illegal food stamps in 2004. After his first conviction, Mohammad received a sentence that did

not include imprisonment and was permitted to retain his authorization to participate in the food

stamp program. Additionally, his previous conviction was expunged from his record. Despite

this second chance, Mohammad continued to engage in food stamp fraud. Clearly, Mohammad’s

first food stamp fraud conviction did not deter him from continuing his criminal activity. Rather,

he continued to engage in food stamp fraud and engaged in tax fraud.

       Mohammad’s behavior of continuing the same type of criminal conduct and engaging in

additional criminal conduct demonstrates his absence of respect for the law. Thus, Mohammad’s

history and characteristics merit a sentence of imprisonment within the Guidelines.




                                                 7
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 8 of 11. PageID #: 703



       3.      The Need for the Sentence Imposed to Reflect the Seriousness of the Offense, to
               Promote Respect for the Law, and to Provide Just Punishment
       Imposing a sentence of imprisonment within the range suggested by the Guidelines

would reflect the seriousness of the Defendant’s offense, promote respect for the law, and

provide just punishment. As demonstrated above, Defendant’s conduct was egregious.

Moreover, this is a situation where there is a serious and an obvious apparent need to impose a

sentence to promote respect for the law. Mohammad was not sentenced to a term of

imprisonment after his previous conviction for attempted trafficking in illegal food stamps and

he continued his criminal conduct. Only a sentence of imprisonment will promote proper respect

for the law and provide just punishment for his crimes.

       4.      The Need of the Sentence Imposed to Afford Adequate Deterrence and Protect the
               Public from further crimes of the Defendants.
       Imposing a sentence of imprisonment within the Guidelines range would deter the

Defendant and others from engaging tax fraud. United States v. Flores-Machicote, 706 F.3d 16,

22 (1st Cir. 2013) (“Deterrence is widely recognized as an important factor in the sentencing

calculus.”); United States v. Miller, 484 F.3d 964, 967-68 (8th Cir. 2007) (“general deterrence . .

. is one of the key purposes of sentencing . . . .”); United States v. Jackson, 835 F.2d 1195, 1199

(7th Cir. 1987) (Posner, J., concurring) (“deterrence is the surest ground for punishment . . . since

incapacitation may, by removing one offender from the pool of offenders, simply make a career

in crime more attractive to someone else, who is balanced on the razor’s edge between criminal

and legitimate activity and who now faces reduced competition in the crime ‘market.’”).

       As courts have noted, deterrence is particularly important in “white-collar crimes,

because they are often perceived as carrying substantially lesser punishment than other

comparable offenses.” United States v. Panyard, No. 07-20037-2, 2009 WL 1099257, at *12

(E.D. Mich. April 23, 2009). As the Sixth Circuit stated in United States v. Peppel, 707 F.3d 627,


                                                 8
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 9 of 11. PageID #: 704



(6th Cir. 2013), “because economic and fraud-based crimes are more rational, cool, and

calculated than sudden crimes of passion or opportunity, these crimes are prime candidates for

general deterrence.” Peppel, 707 F.3d at 641. Mohammad’s tax fraud was not only rational and

calculated, but spanned many years. Mohammad had numerous opportunities to cease his

criminal conduct, but instead he chose to continue to underreport his gross sales while maintain

accurate records in his possession.

       Mohammad argues that the “facts of this case run contrary to the notion that [he] poses

any risk of recidivism.” (Doc. #44 at 16.) That is incorrect. The facts of this case demonstrate

that Mohammad poses a great risk of recidivism as he was previously convicted of food stamp

fraud and continued his criminal conduct after receiving a second chance, including no sentence

of imprisonment and his conviction being expunged from his record. Mohammad did not

appreciate the second chance he was given and was not deterred from criminal conduct.

Therefore, a sentence of imprisonment is necessary to deter the Mohammad and the public from

continuing to engage in tax fraud.

       5.      The Need to Avoid Unwarranted Sentence Disparities.

       Mohammad claims that if an offender were “charged in one indictment with the exact

same offenses” that he pleaded guilty to in this case and in case number 16CR52 the defendant

“would face an advisory guidelines sentence of 24-30 for all of the offenses under the grouping

rules of the Guidelines.” (Doc. # 44 at 18.) Assuming Mohammad’s calculation is accurate,

Mohammad should not be compared to a defendant charged with his instant offense and the

charges in case number 16CR52, in one charging document. If a defendant were charged with

similar offenses in the same charging document, then those offenses would be relevant to one

another and result in one charging document. Mohammad was given the opportunity to be




                                                9
      Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 10 of 11. PageID #: 705



sentenced on his prior convictions and the instant conduct in his prior case. However,

Mohammad argued that his tax fraud conduct supporting his instant conviction was not relevant

to the conduct he was convicted of in case number 16CR52. Therefore, Mohammad agreed that

the government would pursue charges for his tax conduct separately. Thus, Mohammad’s

resulting sentence is not comparable to a defendant that is charged with relevant conduct in one

charging document.

C.      Restitution

        Restitution to the Internal Revenue Service (“IRS”) should be imposed as a condition of

supervised release. U.S.S.G. § 5E1.1. Mohammad’s conduct resulted in a tax loss to the IRS in

the amount of $498, 189. Thus, the United States requests that the Court order Mohommad to

pay restitution in the amount of $498,189 to the Internal Revenue Service.

IV.     CONCLUSION

        For the foregoing reasons, as well as those to be articulated at the sentencing hearing, the

United States respectfully requests that this Court impose a sentence consistent with the

recommendations and requests herein.

                                                       Respectfully submitted,

                                                       JUSTIN HERDMAN
                                                       United States Attorney

                                                       /s/ Carmen E. Henderson
                                                        Carmen E. Henderson (OH: 0089212)
                                                        Megan R. Miller (OH: 0085522)
                                                        Assistant United States Attorneys
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3967/3855
                                                        (216) 522-8355 (facsimile)
                                                        Carmen.Henderson@usdoj.gov
                                                        Megan.R.Miller@usdoj.gov



                                                 10
     Case: 1:18-cr-00735-JRA Doc #: 45 Filed: 12/02/19 11 of 11. PageID #: 706




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of December 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Carmen E. Henderson
                                                       Carmen E. Henderson
                                                       Assistant U.S. Attorney




                                                  11
